DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of International Application No.PCT/US2018/050935, filed September 13, 2018, which claims the benefit of U.S. Provisional Application No. 62/558,167, filed September 13, 2017, under 35 U.S.C. @ 119(a).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 9 are out of order.  Claims 16 and 17 are also out of order.  
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract is not directed to an inventive concept or improvement.  The Abstract is simply describing the invention as a radar attached to static support member wherein the radar simply identifies/tracks targets.  The specification appears to state that the invention is directed to using marine radar to monitor air traffic of aerial vehicles to aid in collision avoidance wherein the radar continuously receives as input its positon updates.  See Spec. 35.  Nothing in the Abstract indicates air traffic control and/or monitoring for collision avoidance purposes.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing system in claim 24.
The term “processing system” uses the generic term “system” and the modifier “processing” does not denote structure.  The functional language is to execute computer readable medium.  
According to the specification at Para. 43 the processing system comprises an adapter component 111, storage DB 1, correlator component 115, ADS-B adapter 117, telemetry adapter 119, and routing software 121.  See Spec. 43-47. As such, the specification discloses sufficient structure, e.g. correlator and various adapters.  
The claimed limitations are sufficient to describe the steps of the algorithm being performed by the “processing system.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as 
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claims 19 and computer medium claim 24 are directed to “correlating the data indicative of the one or more targets identified by the radar with the tracking information received from the ADS-B receiver,” “whereby to generate first correlated data associated with at least one aerial vehicle” and “to identify at least a first vehicle location for display on the map” which can be categorized as mental processes. 
The correlation (comparison) of data indicative of one or more targets with tracking information is a mental process because under the broadest reasonable interpretation a person could easily determine that tracks correspond to a target that is in the same general location.  
The generation of first correlated data under the broadest reasonable interpretation could simply be a judgement, e.g. “good” or “bad” correlation. 
The identification of a first vehicle location for display on a map is also a step could be easily performed in the mind by simply looking at a map/display, e.g. TCAS, and identifying a target or a symbol representing a target.  
Also, claim 24 is directed to a computer readable medium which can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).  Please include the word “non-transitory.”
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 22, 33, 36 and 41 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The additional limitations are “receiving data indicative of one or more targets identified by at least one radar …,” “receiving data indicative of an automatic dependent surveillance broad-cast (ADS-B) receiver …”   
The overall invention is directed to using a marine radar on a moving ship to provide surveillance of aerial vehicles for collision avoidance purposes wherein the radar receives, as a See Spec. 35.  Thus, the practical application of the invention is at the very least directed to an aerial vehicle detection system using at least a radar fixed to a moving ship.  The additional limitations, e.g. “receiving data indicative of one or more targets identified by at least one radar …,” “receiving data indicative of an automatic dependent surveillance broad-cast (ADS-B) receiver …”, are not directed to the inventive concept as it relates to marine radar used as surveillance for aircraft for purposes of collision avoidance wherein the radar receives continuously its own position updates.  None of the additional limitations recite a marine radar let alone collision avoidance.  
None of the additional limitations provide a meaningful limit on the claim invention.  Rather, the additional limitations are directed to data gathering and data processing which is an extra-solution activity.  
Dependent claim 20 further defines the abstract idea and appears to be using mathematical correlation which is in and of itself an abstract idea.  
Dependent claim 21 further defines the abstract ideas of claims 19-20.  
Dependent claim 22 further defines the abstract idea of claim 19.  
Even if the features of dependent claims 20-22 provide for a useful or beneficial abstract idea, it is still an abstract idea.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc. 788 F.3d 1371, 1379-80 (Fed. Cir. 2015).  
Dependent claim 23 does place meaningful limits, e.g. “generating instructions for transmission via the telemetry receiver to change a flight path of one of the aerial vehicles,” which is a limitation that cannot practically be performed in the mind and is not a mathematical concept.  

Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  According to the specification at Para. 35 it is unconventional to use marine radar to track and monitor aerial vehicles for collision avoidance purposes because the radar has to its position continuously updated – none of which is being claimed by claims 19-22 and 24.  
Claim 24 is also directed to a computer readable medium and a processing system.  
The specification describes the processing system as comprising an adapter component 111, storage DB 1, correlator component 115, ADS-B adapter 117, telemetry adapter 119, and routing software 121.  See Spec. 43-47.  The processing system does not appear to be unconventional because any air traffic monitoring system that communicates with ADS-B would require various adapters and correlators to identify the targets.  
The dependent claims 20-22 either further define the abstract idea in the independent claim 19 or add limitations which recite abstract ideas similar to the ones addressed above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “correlating/correlated” in claim 19 is used by the claim to mean “compare/fuse,” while the accepted meaning is “interdependence of variable quantities.” The term is indefinite because the specification does not clearly redefine the term.
The specification discloses a correlator which in signal processing is a term of art referring to a circuit that performs statistical correlation on signals.  However, claim 19 is not correlating two signals, but rather, it appears to be simply comparing target data with tracking information.  The specification does not provide an explicit definition for correlator or correlation thus the Examiner has determined that the use of the term “correlating/correlated” in claim 19 is inconsistent with its meaning and thus indefinite.
Dependent claims 20-23 are also rejected for being dependent on a base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 13, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge (US 2010/0121575).
As to claim 1, Aldridge discloses a system for identifying an aerial vehicle (Para. 8 “mode S”), the system comprising: a radar sub-system, the radar sub-system comprising at least one radar connectable to a static support member (Para. 35 “fixed and/or mobile radar sites 600” Fig. 1 item 600) and a transceiver configured to transmit data indicative of one or more targets identified by the radar within an airspace (Fig. 1; Para. 42, Fig. 2 item 150; Fig. 3 step S1100); a receiver arranged to receive the data indicative of one or more targets identified by the at least one radar (Para. [0040] “data fusion center to collect, fuse, and analyze all-source data received from one or more of the multiple sources discussed above in order that time-critical determinations can be made regarding the risk of collision between at least one UAS platform 300 and one or more manned aerial vehicles 400.”); and a processing system configured to process said data, whereby to identify at least one aerial vehicle
As to claim 6, Aldridge discloses a system according to Claim 1, wherein the radar sub-system comprises a plurality of radars (Fig. 1 shows plurality of radars - item 600), each connectable to a respective static support member and positioned with respect to another of the radars (Fig. 1 item 600 shows dish antenna connected to platforms) such that the plurality of radars collectively provide continuous coverage over a predetermined volume within the airspace (Aldridge:  Para. 18 “provide complete coverage of the National Airspace System (NAS) in such a manner to encompass all domestic airspace at any altitude within which a UAS may be employed or operated.”  See also Para. 26 “to provide collision avoidance separation to any air traffic operated in the NAS anywhere and at any time, or in other areas where proper sensor coverage may be provided”).  
As to claim 11, Aldridge discloses a system according to Claim 1, further comprising an automatic dependent surveillance-broadcast (ADS-B) receiver arranged to receive 3E2841.002(T).USC 1W+PATENT tracking information from aerial vehicles equipped with an ADS-B transceiver, wherein the processing system is further configured to process said tracking information received from the ADS-B receiver, whereby to identify at least one aerial vehicle (Para. 8 “Other systems may include those that can detect and fuse information from aircraft transponder and/or airframe-mounted traffic alert and collision avoidance systems (TCAS), particularly those including transponder mode S and/or automatic dependent surveillance-broadcast (ADS-B) capabilities.”  See also Para. 35 “The all-source sensor data discussed above may include data available from the UAS control center 200, the UAS platform 300, data reporting systems and communication systems located within manned aerial vehicles 400, satellite-sensed data from numerous sources available via satellite communications from one or more satellites 500, radar data available from fixed and/or mobile radar sites 600 and other applicable data regarding aerial traffic in a specific area 
As to claim 13, Aldridge discloses a system according to Claim 1, further comprising a telemetry receiver arranged to receive telemetry data from aerial vehicles equipped with a radio modem, wherein the processing system is further configured to process said telemetry data received from the telemetry receiver, whereby to identify at least one aerial vehicle (Para. 8 “traffic alert and collision avoidance systems (TCAS), particularly those including transponder mode S and/or automatic dependent surveillance-broadcast (ADS-B) capabilities.”  See also Para. 35 and Fig. 1 showing the data fusion center 100 receiving data from the aerial vehicles 400, satellites 500, radars 600, UAS control center 200 and UAS platform 300.  See also Fig. 3 step S1100.  See also Para. 36 “Information obtainable from either a UAS 300 or manned aerial vehicles 400 may include automatically reported data, or, in the case of manned aerial vehicles manually, i.e., aircrew, reported data transmitted via communication networks” see also Para. 37 “SATCOM”).  
As to claim 19, Aldridge teaches a method of identifying an aerial vehicle on a graphical user interface configured to display a map of a region (Para. 71 “situational awareness display”), the method comprising: 5E2841.002(T).USC 1W+PATENT receiving data indicative of one or more targets identified by at least one radar, the data comprising one or more of course, speed, closest point of approach and time of closest point of approach (Para. “position, altitude, heading and speed,” & Para. 66 “closest point of approach”), for each target in the region; receiving data indicative of an automatic dependent surveillance-broadcast (ADS- B) receiver arranged to receive tracking information from aerial vehicles equipped with an ADS-B transceiver in the region correlating the data indicative of the one or more targets identified by the radar with the tracking information received from the ADS-B receiver (Para. 8 & 35 as previously cited throughout this Office Action.  See also Para. 34 “a data fusion center 100 may be available to fuse, collect, and analyze all-source sensor data to provide timely collision avoidance cues” thus implying tracking information), whereby to generate first correlated data associated with at least one aerial vehicle and to identify at least a first vehicle location for display on the map (Para. 61 “The all-source data may be received by a data collection, fusion, analysis and communication system via one or more available communication paths”.  See also Figs. 1 showing all various types of data received and Fig. 2 showing the fusion center 105 comprising a display unit 125.  See also Para. 71 as previously cited.).  
As to claim 24, Aldridge teaches computer readable medium comprising a set of instructions, which, when executed by a processing system (Fig. 2 item 105), causes the processing system to receive data indicative of one or more targets identified by at least one radar, the data comprising one or more of course, speed, closest point of approach and time of closest point of approach, for each target in a region (Para. 36 as cited in claim 23; see also Para. 8 “TCAS” concerning detecting multiple targets wherever they are at); receive data indicative of an automatic dependent surveillance-broadcast (ADS-B) receiver arranged to receive tracking information from aerial vehicles equipped with an ADS-B transceiver in the region (Para. 8 “ADS-B”); correlating the data indicative of the one or more targets identified by the radar with the tracking information received from the ADS-B receiver (Para. 8 & 35 as previously cited throughout this Office Action.  See also Para. 34 “a data fusion center 100 may whereby to generate first correlated data associated with at least one aerial vehicle and to identify at least a first vehicle location for display on a map (Para. 8 “mode S” and Para. 71 “situational awareness display.”  See also Para. 61 “The all-source data may be received by a data collection, fusion, analysis and communication system via one or more available communication paths”.  See also Figs. 1 showing all various types of data received and Fig. 2 showing the fusion center 105 comprising a display unit 125.  See also Para. 71 as previously cited.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Herwitz (US 2006/0253254).
As to claim 2, Aldridge shows the data fusion center 100 continuously receiving GNSS data 500 and radar data 600 as shown in figure 2 and describe in at least Para. 45, but Aldridge does not teach the fusion center 100 outputting the data to the radars 600.  As such, Aldridge does not teach a system according to Claim 1, wherein the at least one radar is configured to receive, as a continuous input, data indicative of a fixed location, the fixed location being the location of the radar when connected to the static support member
Aldridge teaches fusion of sensor data as well as mobile radars.  See Aldridge Paras. 6 “fusion” and 38 “mobile radar platforms 600.”  Thus, there is a need to keep track of the mobile radar platforms’ positions in order to properly fuse radar data.  
In the same field of endeavor, Herwitz ‘254 teaches at Para. 15 “To aid in this surface recognition, SAVDS includes a powerful tool for correlating UAV position to topography and geographic locations. Topographical maps (1:250,000 scale) developed by the United States Geological Survey (USGS) have been carefully knitted together into seamless mosaicked composite maps of the western United States. Similar mosaicked maps, based on USGS data at different scales or other georeferenced maps, can be readily loaded into the SAVDS software to provide coverage for other portions of North America or other localities in the world.”
In view of the teachings of Herwitz ‘254, it would have been obvious to a person having ordinary skill in the art at the time of filing to integrate GNSS data as taught by Herwitz with the ground radar 600 as taught by Aldridge in order to improve surface recognition thereby improving the safety regarding unmanned aerial vehicles.  See Herwitz ‘254 at Paras. 13-14. As already taught by Aldridge at Para. 45, the GNSS/navigation data is received continuously.
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Herwitz (US 7,706,979).  
As to claim 4, Aldridge teaches system according to Claim 1, wherein said data indicative of one or more targets identified by the at least one , for each target (Para. 28 “Such data may include, but not being limited to, position, altitude, heading and speed, all of which data may be obtainable from one or more sensor sources”.  See also Para. 66 “closest point of approach”)  
Although it should be clear to one of ordinary skill that the particular sensor being used by Aldridge to determine course, speed and closest point of approach is the radar sensor, Aldridge does not specifically say which sensor is measuring what exactly.  One of ordinary skill understands the advantages of radars over other sensors is its ability to make measurements that are least affected by adverse weather conditions thus making radars a necessity.  
Aldridge doesn’t explicitly teach “time of closest point of approach.”
In the same field of endeavor, Herwitz ‘979 teaches a sense-and-avoid display system (SAVDS) that determines the time and distance of closest approach obtained from a radar (8:50-60).   
In view of the teachings of Herwitz ‘979, it would have been obvious to one having ordinary skill in the art to use radar to determine position, altitude, heading and speed and closest point of approach as taught by Aldridge as well as time closest point of approach as taught by Herwitz ‘979 in order to better highlight potential airborne conflict thereby improving flexibility, flight safety, and meaningful data acquisition.  See Herwitz ‘979 at 1:38-60.  Also, one of ordinary skills knows the advantages of using radar includes being able to make measurements during adverse weather conditions.  
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Herwitz ‘254 and Nohara (US 2015/0204973).
As to claim 3, Aldridge in view of Herwitz ‘254 does not teach a system according to Claim 2, wherein the at least one radar comprises a marine radar.  
It is common knowledge that there is a lot water and generally accepted that the Earth is round with a lot more of water covering its surface instead of exposed land and that global warming is real resulting in glaciers melting, so land might become a resource of the past.  It is 
Aldridge does express a need to have proper sensor coverage “anywhere and at any time.”  See Aldridge Para. 26.  
Also, a person of ordinary skill understands the basics of radars including the signal-to-noise ratio estuation, the Gain formula                     
                        G
                        =
                        
                            
                                4
                                π
                                ρ
                                A
                            
                            
                                
                                    
                                        λ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                 where                     
                        ρ
                        A
                    
                 is the effective area of the antenna and λ is the wavelength, that a bigger platform allows for a bigger antenna and that a larger wavelength requires a larger antenna.  Also, a person of ordinary skill understand that they much adhere to any legal requirements such as FAA regulations including frequency ranges and design accordingly based at least upon said basics discussed supra.  
In the same field of endeavor, Nohara teaches at Para. 6 “State-of-the-art avian radars use inexpensive, commercial-off-the-shelf (COTS) X-band (or S-band) marine radar transceivers, fitted with slotted-waveguide array antennas, as well as parabolic reflector or Cassegrain (dish) antennas. The raw received baseband signals are digitized, followed by detection, tracking and display of bird targets. State-of-the-art avian radars provide continuous, day or night, all-weather, situational awareness with automated detection, localization and warnings of hazards within the small slice of the 3D surveillance volume they monitor. They provide high-quality, real-time target track data with sophisticated criteria to determine potentially dangerous target behavior, as well as communication of real-time alerts to end-users who require that information. They also minimize operator interaction and in-the-loop requirements.”
In view of Nohara, it would have been known to people having ordinary skill in the art to employ marine radar as taught by Nohara on ships in order to have the predictable result of 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Nohara.
As to claim 5, Aldridge shows common dish antennae 600 as shown in Fig. 1, but Aldridge does not explicitly teach a system according to Claim 1, wherein the at least one radar has a usable swept volume and a vertical beam width, and is connectable to the static support member via an adjustable connector, the adjustable connector being arranged such that the vertical beam width is rotatable with respect to a centre of the adjustable connector and about an axis that is perpendicular to a longitudinal axis of the static support member and is aligned with the centre of the adjustable connector so as to control an overlap between the usable swept volume and the ground.  
In the same field of endeavor, Nohara teaches throughout radars that have an elevation flexible joint and an azimuth rotary joint to move both in either azimuth or elevation as shown in Figs. 1-2.  For example, Nohara teaches at Paras. 91-93 “In accordance with the first part of the present invention, the following general radar system designs provide (to varying degrees) the desired features listed above.  A radar system with a pencil beam that slowly scans up and down in elevation, while rotating rapidly in azimuth.  A radar system with a pencil beam that slowly rotates in azimuth, while rotating rapidly in elevation.” 
Aldridge does express a need to have proper sensor coverage “anywhere and at any time.”  See Aldridge at Para. 26.  
In view of the teachings of Nohara it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, if not already, the antenna 600 as taught by Aldridge modified with the elevation flexible joint and azimuth rotary joint as taught Nohara in order to allow for additional scanning of the airspace thereby increasing and maximizing coverage area.  
  Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Nohara and in further view of Buer (US 2017/0251381).
As to claim 7, Aldridge teaches the system according to Claim 6, wherein each radar has a usable  (Paras. 18 and 26 indicate that the radars 600 work together to provide to complete coverage.) such that overlap between respective usable swept volumes excludes areas occupied by objects on the ground and/or at sea level (Id.  Also, this limitation is intended use because it does not further define the system/apparatus’s structure.).  
Aldridge does express a need to have proper sensor coverage “anywhere and at any time.”  See Aldridge at Para. 26.  In order to maximize the coverage area, one of ordinary skill would understand that the radars 600 in Aldridge would need to efficiently scan the coverage area which would imply little to no overlap and avoiding buildings and terrain that would block the view of the antenna.  Although Aldridge discloses radar 600 in Figure 1 that appears to be dish antenna, Aldridge does not explicitly state that the radars scan or sweep a usable volume.  
In the same field of endeavor, Nohara teaches throughout radars that have an elevation flexible joint and an azimuth rotary joint to move both in either azimuth or elevation as shown in Figs. 1-2.  For example, Nohara teaches at Paras. 91-93 “In accordance with the first part of the present invention, the following general radar system designs provide (to varying degrees) the 
In view of the teachings of Nohara it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, if not already, the antenna 600 as taught by Aldridge modified with the elevation flexible joint and azimuth rotary joint as taught Nohara in order to allow for additional scanning of the airspace thereby increasing and maximizing coverage area.  
Relating to the same problem of line-of-sight obstruction, Buer more explicitly teaches an antenna that is “adjusted for ground elevation changes due to geologic features, buildings, etc.”  See Buer Para. 56.  
In view of the teachings of Buer and suggestions of Aldridge, it would have been obvious to a person having ordinary skill in the art to maximize coverage area by more efficiently selecting coverage areas for each antenna, e.g. avoid overlaps, as suggested by Aldridge in order to have coverage “anywhere and at any time,” e.g. at Para. 26, and to adjust the line-of-sight of the radar’s beam to avoid obstacles that would otherwise block or at least partially block the radar’s coverage as taught by Buer, e.g. at Para. 56, in order to increase coverage area thereby maximizing overall coverage area and efficiency.  
As to claim 8, Aldridge in view of Nohara and Buer teaches a system according to Claim 7, wherein the processing system is configured to output a location associated with the identified at least one aerial vehicle to a graphical user interface (Aldridge: Fig. 2 item 105 comprising items 110, 125, 130, 155, etc.), the graphical user interface being configured to display a map of a region including respective locations of at least the or each radar and its usable swept volume 
Claims 9-10 and 12 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Nohara and Buer in further view of Margolin (US 2013/0176163).
As to claim 9, Aldridge in view of Nohara and Buer teaches a system according to Claim 7, wherein the processing system comprises a  (Aldridge: Para. 8 “to perform rudimentary sensor fusion, and data formatting and transmission of even raw sensor data.”  See also Para. 35. Whether there is an aerial vehicle in the correlated data depends on the aerial vehicle not the invention.).  
Aldridge in view of Nohara and Buer does not teach correlation let alone correlation between a plurality of separate radars, instead Aldridge teaches fusion.  Correlation is a well-known signal processing technique that takes advantage of thermal noise’s Gausian distribution in order to improve signal-to-noise ratio of signals containing targets.  
In the same field of endeavor, Margolin teaches “Aircraft using spread spectrum radar can be detected by using two separate receiving systems, each with its own antenna and receiver. Each receiving system is configured to have the same frequency range and bandwidth. The output of each receiver system is digitized to have the same number of samples in a frame of data. A cross-correlation is then performed between the two data frames. The noise produced by each receiver system is completely independent of each other so the internally generated noise is 
In view of the teachings of Margolin, it is also obvious to correlate targets from different radars 600 as taught by Aldridge (in view of Nohara and Buerr) in order to improve signal-to-noise of the target signatures as well as provide for a way to troubleshoot the radars, e.g. Margolin Para. 40 and Abstract, thereby decreasing false alarms thus resulting in better fusion and providing for a trouble shooting technique to quickly determine whether noise is from one of the radars or an external source thereby improving the overall management of the radars, e.g. Margolin Para. 40 and Abstract.  
The Examiner notes that the teachings of Margolin applies equally to any number of radars being correlated and the number of aircraft being correlated and displayed simply depends on the number of aircraft being detected.  For example, if there are ten aircraft, TCAS will display ten aircraft.  
As to claim 10, Aldridge in view of Nohara and Buer teaches a system according to Claim 8, wherein the processing system comprises a (Aldridge: Para. 8 “to perform rudimentary sensor fusion, and data formatting and transmission of even raw sensor data.” See also Para. 77.  See also Para. 35 as previously cited in claim 11); and wherein the 
Aldridge in view of Nohara and Buer does not teach correlation let alone correlation between a plurality of separate radars, instead Aldridge teaches fusion.  Correlation is a well-known signal processing technique that takes advantage of thermal noise’s Gausian distribution in order to improve signal-to-noise ratio of signals containg targets.  
In the same field of endeavor, Margolin teaches “Aircraft using spread spectrum radar can be detected by using two separate receiving systems, each with its own antenna and receiver. Each receiving system is configured to have the same frequency range and bandwidth. The output of each receiver system is digitized to have the same number of samples in a frame of data. A cross-correlation is then performed between the two data frames. The noise produced by each receiver system is completely independent of each other so the internally generated noise is uncorrelated. If there is a correlation between the data frames from two receiver systems it can only have come from an external source, such as a spread spectrum signal (Para. 40).”
In view of the teachings of Margolin, it is also obvious to correlate targets from different radars 600 as taught by Aldridge (in view of Nohara and Buerr) in order to improve signal-to-noise of the target signatures as well as provide for a way to troubleshoot the radars, e.g. Margolin Para. 40 and Abstract, thereby decreasing false alarms thus resulting in better fusion and providing for a trouble shooting technique to quickly determine whether noise is from one of the radars or an external source thereby improving the overall management of the radars, e.g. Margolin Para. 40 and Abstract.  
As to claim 12,  Aldridge in view of Nohara and Buer teaches a system according to Claim 10, further comprising an automatic dependent surveillance-broadcast (ADS-B) receiver arranged to receive tracking information from aerial vehicles equipped with an ADS-B transceiver, wherein the processing system is further configured to process said tracking information received from the ADS-B receiver, whereby to identify at least one aerial vehicle (Aldridge: Para. 8 and 35 as cited in claim 11); and wherein the and/or data indicative of one or more targets identified by a second radar with the tracking information received from the ADS-B receiver, whereby to generate second correlated data associated with at least one aerial vehicle and to identify at least a second vehicle location for display on the map (Aldridge: Paras. 8, 35, 52 and 71 as previously cited).  
Aldridge in view of Nohara and Buer does not teach correlation let alone correlation between a plurality of separate radars, instead Aldridge teaches fusion.  Correlation is a well-known signal processing technique that takes advantage of thermal noise’s Gausian distribution in order to improve signal-to-noise ration of signals contacting targets.  
In the same field of endeavor, Margolin teaches “Aircraft using spread spectrum radar can be detected by using two separate receiving systems, each with its own antenna and receiver. Each receiving system is configured to have the same frequency range and bandwidth. The output of each receiver system is digitized to have the same number of samples in a frame of data. A cross-correlation is then performed between the two data frames. The noise produced by each receiver system is completely independent of each other so the internally generated noise is uncorrelated. If there is a correlation between the data frames from two receiver systems it can only have come from an external source, such as a spread spectrum signal (Para. 40).”
In view of the teachings of Margolin, it would have been obvious to a person having ordinary skill to apply correlation as taught by Margolin, e.g. at Para. 40, to any or all of a plurality of radars 600 as taught by Aldridge (in view of Nohara and Buerr) in order to improve the signal-to-noise of the target signatures because correlation is a well-known technique to 
In view of the teachings of Margolin, it is also obvious to correlate targets from different radars in order to improve signal-to-noise of the target signatures as well as provide for a way to troubleshoot the radars, e.g. Margolin Para. 40 and Abstract, thereby decreasing false alarms thus resulting in better fusion and providing for a trouble shooting technique to quickly determine whether noise is from one of the radars or an external source thereby improving the overall management of the radars, e.g. Margolin Para. 40 and Abstract.  
The Examiner notes that the teachings of Margolin applies equally to any number of radars being correlated and the number of aircraft being correlated and displayed simply depends on the number of aircraft being detected.  
 As to claim 14, Aldridge in view of Nohara and Buer teaches a system according to Claim 9, further comprising a telemetry receiver arranged to receive telemetry data from aerial vehicles equipped with a radio modem, wherein the processing system is further configured to process said telemetry data received from the telemetry receiver, whereby to identify at least one aerial vehicle (Aldridge: Para. 8 “traffic alert and collision avoidance systems (TCAS), particularly those including transponder mode S and/or automatic dependent surveillance-broadcast (ADS-B) capabilities.”  See also Para. 35 and Fig. 1 showing the data fusion center 100 receving data from the aerial vehicles 400, satellites 500, radars 600, UAS control center 200 and UAS platform 300.  See also Fig. 3 step S1100); and wherein the and/or data indicative of one or more targets identified by a second radar with the telemetry data received from the telemetry receiver, whereby to generate third correlated data associated with at least one aerial vehicle and to identify at least a third vehicle location for display on the map (Aldridge: Para. 8 and 71 as previously cited.  Also, TCAS and other Air Traffic Control, ATC, track multiple targets).  
Aldridge in view of Nohara and Buer does not teach correlation let alone correlation between a plurality of separate radars, instead Aldridge teaches fusion.  Correlation is a well-known signal processing technique that takes advantage of thermal noise’s Gausian distribution in order to improve signal-to-noise ration of signals contacting targets.  
In the same field of endeavor, Margolin teaches “Aircraft using spread spectrum radar can be detected by using two separate receiving systems, each with its own antenna and receiver. Each receiving system is configured to have the same frequency range and bandwidth. The output of each receiver system is digitized to have the same number of samples in a frame of data. A cross-correlation is then performed between the two data frames. The noise produced by each receiver system is completely independent of each other so the internally generated noise is uncorrelated. If there is a correlation between the data frames from two receiver systems it can only have come from an external source, such as a spread spectrum signal (Para. 40).”
In view of the teachings of Margolin, it would have been obvious to a person having ordinary skill to apply correlation as taught by Margolin, e.g. at Para. 40, to any or all of a plurality of radars 600 as taught by Aldridge (in view of Nohara and Buerr) in order to improve the signal-to-noise of the target signatures because correlation is a well-known technique to improve the strength of the return of targets while not increasing the strength of noise which is random thereby decreasing false alarms thus resulting in better fusion.  
In view of the teachings of Margolin, it is also obvious to correlate targets from different radars in order to improve signal-to-noise of the target signatures as well as provide for a way to 
The Examiner notes that the teachings of Margolin applies equally to any number of radars being correlated and the number of aircraft being correlated and displayed simply depends on the number of aircraft being detected.  
As to claim 15, Aldridge in view of Nohara, Buerr and Margolin teaches a system according to Claim 12, further comprising a telemetry receiver arranged to receive telemetry data from aerial vehicles equipped with a radio modem, wherein the processing system is further configured to process said telemetry data received from the telemetry receiver, whereby to identify at least one aerial vehicle (Aldridge: Para. 8 and 35 as previously cited regarding ADS-B, TCAS, mode S and receiving data from a plurality of sources including satellites, radar and other aircraft and UAS control centers.  See also Para. 20 “multi-source sensor data supported by a communication suite that is commensurately fast enough to support a CA task for a UAS operated in the NAS”; Margolin Para. 40); wherein the (Aldridge: Para. 8, 35, and 71 as previously cited; Margolin Para. 40).  
Again, the Examiner notes that the teachings of Margolin applies equally to any number of radars being correlated and the number of aircraft being correlated and displayed simply depends on the number of aircraft being detected.  
As to claim 17, Aldridge in view of Nohara, Buerr and Margolin teaches a system according to Claim 10, wherein the first  (Aldridge: in addition to Para 8 as previously cited, see Paras. 28-33 “position, altitude, heading and speed, all of which data may be obtainable from one or more sensor sources.”  See also Para 49 “predetermined threshold or miss distance must balance an objective of timely providing a warning”; Margolin at Para. 40).
 As to claim 16, Aldridge in view of Nohara, Buerr and Margolin teaches a system according to Claim 17, wherein the graphical user interface is responsive to input received from an input device to display the first vehicle location (Aldridge: Para. 44 “a user interface 110, when included, may afford a user an opportunity to directly communicate with the data fusion center system 105, or any of the individually-identified units and/or devices, in order to, for example, input information directly to, or extract data directly from, or otherwise control, modify or update the exemplary data fusion center system 105, or any of the individually identified units and/or devices”; Para. 45 “target vehicle geographic position data may be provided to the exemplary system 105, to include manual input via the user interface 110.”).  
As to claim 18, Aldridge in view of Nohara, Buerr and Margolin teaches a  system according to Claim 17, further comprising a telemetry receiver arranged to receive telemetry data from aerial vehicles equipped with a radio modem, wherein the processing system is further configured to process said telemetry data received from the telemetry receiver, whereby to identify at least one aerial vehicle, and wherein the processing system is configured to determine a potential collision between two aerial vehicles based on the vector data, and to generate instructions for transmission via the telemetry receiver to change a flight path of one of the aerial vehicles (Aldridge: Para. 8 discloses TCAS which is well known and it is expected that Applicant is already familiar with TCAS because it is not necessary to reinvent the wheel.  The same applies to mode S, e.g. IFF.).  
Claims 20-23 are rejected under 35 U.S.C. 103 as being obvious over Aldridge in view of Margolin.
As to claim 20, Aldridge teaches a method according to Claim 19, further comprising receiving data indicative of one or more targets identified by a plurality of radars and and/or data indicative of one or more targets identified by a second radar with the tracking information received from the ADS-B receiver (Para. 38 “routinely collect and collate radar fusion data from each of the fixed or mobile radar platforms 600.”  See also Paras. 8 and 35 as previously cited), whereby to generate second  (Paras. 8, 35, 52 and 71 as previously cited.  Note also that the teachings of Margolin apply equally to any number of radars and the number of targets depend on the number of targets being detected by the radars).  
Aldridge does not teach correlation let alone correlation between a plurality of separate radars, instead Aldridge teaches fusion.  Correlation is a well-known signal processing technique that takes advantage of thermal noise’s Gausian distribution in order to improve signal-to-noise ration of signals contacting targets.  
In the same field of endeavor, Margolin teaches “Aircraft using spread spectrum radar can be detected by using two separate receiving systems, each with its own antenna and receiver. Each receiving system is configured to have the same frequency range and bandwidth. The 
In view of the teachings of Margolin, it would have been obvious to a person having ordinary skill to apply correlation as taught by Margolin, e.g. at Para. 40, to any or all of a plurality of radars 600 as taught by Aldridge (in view of Nohara and Buerr) in order to improve the signal-to-noise of the target signatures because correlation is a well-known technique to improve the strength of the return of targets while not increasing the strength of noise which is random thereby decreasing false alarms thus resulting in better fusion.  
In view of the teachings of Margolin, it is also obvious to correlate targets from different radars in order to improve signal-to-noise of the target signatures as well as provide for a way to troubleshoot the radars, e.g. Margolin Para. 40 and Abstract, thereby decreasing false alarms thus resulting in better fusion and providing for a trouble shooting technique to quickly determine whether noise is from one of the radars or an external source thereby improving the overall management of the radars, e.g. Margolin Para. 40 and Abstract.  
As to claim 21, Aldridge in view of Margolin teaches a method according to Claim 20, further comprising receiving telemetry data from aerial vehicles equipped with a radio modem, and correlating data indicative of one or more targets identified by a first radar and/or data indicative of one or more targets identified by a second radar and/or the tracking information received from the ADS-B receiver with the telemetry data received from the telemetry receiver (Aldridge: Para. 8 and 35 as previously cited.  See also Para. 36 “Information obtainable from whereby to generate third correlated data associated with at least one aerial vehicle and to identify at least a third vehicle location for display on the map (Margolin: Para. 40. Again, the teachings of Margolin apply equally to any number of radars and the number of targets depend on the number of targets being detected by the radars.).  
As to claim 22, Aldridge in view of Margolin teaches a method according to Claim 19, in which the correlated data comprises vector data indicative of direction and speed of an aerial vehicle (Aldridge: Para. 36 “altitude, airspeed, heading, vertical velocity …”.), the method further comprising determining a potential collision between two aerial vehicles based on the vector data (Aldridge: Para. 8 “TCAS”).  
As to claim 23, Aldridge in view of Margolin teaches a method according to Claim 21, in which the correlated data comprises vector data indicative of direction and speed of an aerial vehicle (Aldridge: Para. 36), the method further comprising determining a potential collision between two aerial vehicles based on the vector data (Id. see also Para. 8 “TCAS”), further comprising generating instructions for transmission via the telemetry receiver to change a flight path of one of the aerial vehicles (Aldridge: at least Para. 36 “Such information may include, but not be limited to, position reporting, and altitude, airspeed, heading, vertical velocity, predicted path and/or other like information regarding operating parameters of either the UAS platform 300, or manned aerial vehicles 400 in the vicinity of the UAS platform 300. Information from UAS platforms 300 or manned aerial vehicles 400 may be communicated directly to the data 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648